Citation Nr: 1716963	
Decision Date: 05/18/17    Archive Date: 06/05/17

DOCKET NO.  12-23 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for gout, claimed as secondary to service-connected duodenal ulcer.

2.  Entitlement to service connection for a benign prostatic hypertrophy (prostate disorder), claimed as secondary to service-connected duodenal ulcer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1963 to January 1965.

This appeal to the Board of Veterans' Appeals (Board) arose from an October 2010 rating decision in which the RO, inter alia, denied service connection for gout and BPH.  In February 2011, the Veteran filed a notice of disagreement (NOD).  In August 2012, the RO issued a statement of the case (SOC), and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) that same month, in which he limited his appeal to the issues of service connection for gout and BPH.

While the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Virtual Benefits Management System (VBMS) and Virtual VA (VVA) claims processing systems. 

Also, this appeal has been advanced on the Board's docket.  See 38 U.S.C.A. § 7107(a)(2)(C) (West 2014) and 38 C.F.R. § 20.900(c) (2016).

For reasons explained below, the claims on appeal are being remanded to the agency of original jurisdiction (AOJ). VA will notify the Veteran when further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that further AOJ action in this appeal is warranted.

Treatment records associated with the claims file show that the Veteran has been diagnosed with BPH and gout.  The Veteran is service-connected for duodenal ulcer.

In documents dated in February 2011 and November 2010, Dr. T.A., M.D., and J.G., N.P., opined that both gout and BHP were the direct result of the Veteran's service-connected ulcer/ulcer medications; however, the only stated rationale appears to be that medication for gout can cause ulcers.  [Notably, the actual rationale stated is that  gout (as opposed to ulcer) medication can cause ulcers (as opposed to BPH or gout)].  The Board also notes that in his August 2012 substantive appeal, the Veteran stated that both of his doctors believe that his gout and BPH are secondary to his service-connected duodenal ulcer.

VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McLendon, 20 Vet. App. at 83.

In this instance, the evidence indicates that the Veteran's BPH and gout may be associated with his service-connected duodenal ulcer.  Indeed, while the private opinion's rationale is not supportive of the opinion stated, the opinion nonetheless indicates a possible linkage between the Veteran's service-connected disability and his gout and BPH.  Additionally, the Veteran has stated that his physicians have stated that his BPH and gout are related to his use of medications to treat his service-connected duodenal ulcer.  Thus, the Board concludes that the evidence of record is sufficient to trigger VA's duty to provide a medical examination with respect to the claims for service connection for BPH and gout.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016); McLendon, supra.

The Veteran is hereby advised that the failure to report for the scheduled examination, without good cause, may well result in denial of his claims.  See 38 C.F.R. § 3.655 (2016).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant or the death of an immediate family member.

Prior to arranging for the Veteran to undergo examination in connection with these claims, to ensure that all due process requirements are met, and that the record is complete, and the AOJ should undertake appropriate action to obtain and associate with the electronic claims file (now consisting of electronic  records in VBMS and Virtual VA files) all outstanding, pertinent records.

As regards VA records, the claims file currently includes outpatient treatment records from the Salem VA Medical Center (VAMC) dated through June 2010.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  To ensure that all outstanding VA records are obtained, the AOJ should obtain from the Salem VAMC all pertinent, outstanding records of evaluation and/or treatment of the Veteran since June 2010, following the current procedures prescribed in 38 C.F.R. § 3.159(c) (2016) with regard to requests for records from Federal facilities.

The AOJ should give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claims on appeal, explaining that he has a full one-year period to respond.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, any pertinent, outstanding private (non-VA) records.  The AOJ's letter should also provide the Veteran with proper notice with respect to establishing service connection on a secondary basis.  In this regard, while July 2008 letter advised the Veteran of the evidence and information necessary to substantiate his claims for service connection on a direct basis, he has not been afforded notice regarding secondary service connection.

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA). See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.

Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain from the Salem VAMC all outstanding, pertinent records of evaluation and/or treatment of the Veteran dated since June 2010.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) (2016) with regards to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran a letter requesting that the Veteran provide sufficient information, and if necessary, current authorization to obtain any additional evidence pertinent to one or both claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent, private (non-VA) records.

In the letter, notify the Veteran of the evidence and information needed to substantiate claims for service connection for gout and BPH secondary to service-connected duodenal ulcer.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, obtain all identified records, following the procedures set forth in 38 C.F.R. § 3.159. All records and responses received should be associated with the file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the file, arrange for the Veteran to undergo VA examination, by one or more appropriate physician(s), to obtain information as to the nature and etiology of diagnosed gout and BPH.

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated physician(s), and the examination report(s) should include discussion of the Veteran's documented medical history and assertions. 

All appropriate tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be detailed. 



With respect to each diagnosed gout and hypertrophy, the examiner(s) should provide opinions, consistent with sound medical principles, as to whether it at least as likely as not (i.e. a 50 percent or greater probability) that the disability:

(a) was caused by any medications used to treat the Veteran's  service-connected duodenal ulcer; or 

(b) is or has been aggravated (worsened beyond natural progression) by any medications used to treat his service-connected duodenal ulcer.  

If aggravation is found, the examiner should attempt to quantify the extent of additional disability resulting from aggravation, to include identifying (to the extent possible), the baseline level of disability prior to aggravation.

In addressing the above, the examiner must consider and discuss all medical and other objective evidence, as well as all lay assertions.  In this regard, the examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If lay assertions in any regard are discounted, the examiner should clearly so state, and explain why.

All examination findings/testing result , along with complete, clearly-stated rationale for the conclusions reached, must be provided.

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND. If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claims on appeal in light of all pertinent evidence (to particularly include all evidence added to the VBMS and/or Virtual VA file(s) since the last adjudication) and legal authority.

7.  If any benefit(s) sought on appeal remain(s) denied, furnish to the Veteran and his representative a supplemental SOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 






(West 2014).  The AOJ is reminded that this appeal has been advanced on the Board's docket.



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).

